DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 8/19, 21, claims 1, 3-19 are currently pending in the application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kapur et al. (WO 2005/090464 Al, cited in the IDS dated 1/9/20), in view of Lindahl et al. (US 6,809,154 B2) (references of record).
Kapur teaches compositions comprising at least as two components, at a wt. range of 35-65 wt.% each, based on the total wt. of the composition, wherein the two components may be homopolymers or interpolymers of ethylene, and may be homogeneously or heterogeneously branched, and preferably homopolymers from the standpoint of WVTR (Ab., page 6, line 25-page 7, line 15, ref. claims). Kapur further teaches a melt index (I2) of the overall ethylene polymer composition as ranging between about 0.01 g/10 min and 10 g/10 min at 190oC and 2.16 kg load (page 9, lines 4-12), the density of the first ethylene polymer component as ranging from 0.86 g/cm3 to 0.97 g/cm3, the density of the second ethylene polymer component being greater than or equal to about 0.94 g/cm3 to 0.97 g/cm3 (page 2, lines 10-29, page 6, lines 25-32, page 7, lines 1-8, page 8, lines 28-31, page 9, lines 1-12, page 15, lines 7-14, Example 1). A preferred LS of at least about 0.025 but no more than about 0.20), and a % fraction of a GPC-RI chromatogram which has a molecular wt. equal to less than about 10,000 of equal to or greater than about 10% of the total area, and preferably no more than about 25 percent of the total area of the GPC-RI chromatogram (i.e. a CDFIR of equal to or greater than about 0.1, and preferably less than about 0.25) (page 10, lines 1-14). The reference also teaches films comprising HDPE having bimodal MWD prepared using metallocene catalysts (page 28, lines 13-21).
The prior art fails to disclose a composition (1) comprising a nucleating agent, (2) having claimed density and melt index, and (3) having a CDFIR of greater than 0.27 and a CDFIR/CDFLS ratio of from 0.7 to 2.0 as in the claimed invention.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
With regard to (1), Lindahl teaches compositions comprising a bimodal polymer and a nucleating agent for producing molded articles with increased E-modulus and high environmental stress crack resistance (ESCR) (Ab., col. 1, lines 20-25), wherein the nucleating agent is present in an amount of 1 and 10,000 ppm (col. 2, lines 5-14). 
With regard to (2), Kapur teaches the density of the first ethylene polymer as ranging from 0.86 g/cm3 to 0.97 g/cm3, the density of the second ethylene polymer component of greater than or equal to about 0.94 g/cm3 to about 9.7g/cm3, said first and second ethylene polymer components being present preferably at a wt. range of 35-65 wt.% each (page 8, line 28-page 9, 
With regard to (3), Kapur teaches the % fraction of a GPC-RI chromatogram which has a molecular wt. equal to less than about 10,000 is equal to or greater than about 10%, and preferably no more than about 25 percent of the total area of the GPC-RI chromatogram (i.e. CDFIR equal to or greater than about 0.1, and preferably less than about 0.25) and % fraction of a GPC-LS chromatogram which has a molecular wt., equal to or greater than 1,000,000 is at least 2.5% but no more than 20% (i.e. CDFLS of about 0.025 to about 0.2). 
Given the teachings (1) in Lindahl on advantages of a nucleating agent, (2) in Kapur on densities of the polymers and the melt index of the composition, and (3) in Kapur on % fraction of the chromatograms, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to formulate compositions comprising a nucleating agent and having claimed density and melt index from ethylene polymers such that the % fraction of a GPC-RI chromatogram which has a molecular wt. equal to less than about 10,000 is any value equal to greater than about 10%, including those with 27% or greater, and compositions having ratio of % fraction of a GPC-RI chromatogram to that of GPC-LS chromatogram within the claimed range, absent evidence of criticality for the claimed ranges (obviates claim 1). It is noted that the teaching of CDFIR of equal to greater than about 0.1 encompasses ranges greater than 0.27 as in the claimed invention. When combined with the teaching on CDFLS of about 0.025 to about 0.2, for e.g. a CDFIR of 0.27 or 0.30, a CDFLS of about 0.2, the calculated ratio of Kapur’s CFFIR/CDFLS falls within the claimed range of from 0.7 to 2.0.
With regard to claims 3 and 4, Kapur teaches the density of the first ethylene polymer as ranging from 0.86 g/cm3 to 0.97 g/cm3, the density of the second ethylene polymer component of greater than or equal to about 0.94 g/cm3 to about 9.7g/cm3, and said first and second ethylene polymer components being present at a wt. range of 35-65 wt.% each (page 8, line 28-page 9, line 12, page 15, lines 7-14).
With regard to claims 5 and 6, Lindahl teaches compounds known to have a nucleating capacity for polyolefins, such as salts of aliphatic monobasic or dibasic acids or arylalkyl acids, such as sodium succinate or aluminum phenylacetate; and alkali metal or aluminum salts of aromatic or alicyclic carboxylic acids such as sodium -naphthoate (col. 4, lines 14-20) (read on organic nucleating agent, metal carboxylates and metal aromatic carboxylate).
With regard to claims 7, 16 and 17, Kapur teaches a melt index (I2) of the overall ethylene polymer composition as ranging between about 0.01 g/10 min and about 10 g/10 min, and a density of the first ethylene polymer of from 0.86 g/cm3 to 0.97 g/cm3, a density of the second ethylene polymer component of from about 0.94 g/cm3 to about 0.97g/cm3 ((page 8, line 28-page 9, line 12, page 15, lines 7-14, Example 1), and thus obviates claimed density of the formulation.
With regard to claims 8-11, Lindahl prescribes a range of 1 and 10,000 ppm for the nucleating agent (col. 2, lines 5-14).  A skilled artisan would reasonably expect Kapur’s films, as modified by Lindahl and having CFFIR and CFFIR/CDFLS values within the claimed range to have claimed properties, absent evidence to the contrary. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
With regard to claims 12-15, Kapur teaches the use of disclosed compositions in fabricated articles and molding operations such as injection molding and blow molding (pages 17-23). A skilled artisan would have reasonably expected Kapur’s articles, as modified by Lindahl, to have the claimed improvement on the basis that they would include the same components as in the claimed invention, absent evidence to the contrary (claim 13). Additionally, Kapur recognizes the use of HDPE formulations with adequate ESCR for manufacture of bottles (i.e. a closure device) (col. 1, lines 3-39).
With regard to newly added claims 18 and 19, as discussed above, Kapur teaches a lower limit of the GPC-RI fraction to be at least about 10% (i.e. at least about 0.1 for CDFIR), and GPC-RI fraction of preferably no more than about 25% (CDFIR at preferably no more than about 0.25) and a GPC-LS fraction of at least about 2.5 percent, but no more than about 20 percent (i.e. CDFLS from at least about 0.025, but no more than about 0.20). Although, Kapur does not explicitly disclose a GPC-IR fraction to meet the claimed CDFIR of 0.30 and 0.32, a skilled artisan would have found it obvious to include polyethylenes having any CDFIR greater than about 0.1, including those having a CDFIR as in the claimed invention, given that Kapur teaches “preferably, no more than about 25%” for GPC-IR, i.e. it is only a preferred embodiment. Additionally, given that Kapur’s CDFLS may be about 0.2, the calculated ratio of Kapur’s CDFIR/ CDFLS for claimed CDFIR of 0.3 and 0.32 are, 0.3/about 0.2=about 1.5 (claim 18) and 0.32/about 0.20=about 1.6 (claim 19). Noting that the term “about” in Kapur permits some tolerance for the preferred upper limit of CDFIR and for CDFLS values, the claimed upper limit of “less than 1.5” for the ratio is close to Kapur’s calculated ratios. Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough, that one skilled in the art would expect them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Response to Arguments
At the outset, it is noted that in the rejections presented in the last office action (dt. 5/19/21), the term “about” disclosed in the Kapur’s cited portions was inadvertently omitted in the body of the rejection. The rejections above are modified to include the term “about” where appropriate but omitted, but the grounds of rejections remain the same as presented in the last office action. Applicant’s arguments dated 8/19/21 have been duly considered but are not deemed persuasive.
Applicant’s Arguments:
Applicant submits that neither of the references, alone or in combination, teach nor suggest all elements of independent claim 1, which recites, inter alia, “a polyethylene formulation comprising a bimodal high density polyethylene (HDPE) composition ... wherein the bimodal HDPE composition comprises a density of 0.940 g/cm? to 0.970 g/cm? ... a melt index (In) of 0.1 g/10 min. to 10.0 g/10 min. ... [and] wherein the bimodal HDPE composition comprises an infrared cumulative detector fraction (CDFIR) of greater than 0.27 and an infrared cumulative detector fraction to light scattering cumulative detector fraction ratio (CDFIR / CDFLS) from 0.7 to 2.0....”
Kapur teaches and suggests an upper limit for the GPC-IR (cited for CDF ir) value that is below the claimed CDF or range of greater than 0.27. Kapur provides a very broad statement that the GPC-IR is at least 10 percent (0.10); however, Kapur specifically guides the skilled person to a CDF IR range below 0.27 by emphasizing that the GPC-IR is “preferably no more than 25 percent [0.25].” (Kapur, pg. 10, lines 2 to 14). Confirmation of Kapur’s upper limit is further evidenced by claim 6 of Kapur, which specifically claims an ethylene homopolymer or interpolymer composition having a GPC-IR of “no more than about 25 percent [0.25] but at least about 10 percent.” As a result, Kapur fails to teach or suggest, inter alia, an infrared cumulative detector fraction (CDFIR) of greater than 0.27 as recited in claim 1. Lindahl, which is not cited for teaching this CDF, fails to cure these deficiencies. Thus, the rejection under 103 is believed to be overcome and reconsideration is respectfully requested.

Examiner’s Response:
It is noted that Kapur teaches a GPC-IR is equal to or greater than about 10%, and preferably no more than about 25% (i.e. CDFIR of at least equal to or greater than 0.1 but preferably no more than about 0.25), and the GPC-LS fraction is at least about 2.5 percent, but no more than about 20 percent (i.e. CDFLS of at least about 0.025 and no more than about 0.2) (page 10, lines 2-14). Thus, Kapur teaches a broad range for CDFIR, setting a clear lower limit of at least equal to or greater than about 0.1. Although the reference claim 6 appears to set the upper limit of CDFIR at no more than about 0.25, the general disclosure clearly teaches this upper limit to be a preferred embodiment. Moreover, the claimed limitation “greater than 0.27” and Kapur’s preferred upper limit of about 0.25 are close, with the term “about” providing for some tolerance, thereby obviating the claimed lower limit of greater than 0.27. As stated above, where the claimed ranges and prior art ranges do not overlap but are close enough, one skilled in the art would expect them to have the same properties.
Furthermore, the secondary reference to Lindahl provides a motivation to include a nucleating agent in Kapur’s formulations, i.e. to provide for increased modulus and high environmental stress crack resistance, and the combination as a whole obviates the claimed invention. It is noted that the data in the specification does not establish criticality for the claimed limitations in a manner that is reasonably commensurate in scope with the claim language to overcome the rejections of record.
Applicant’s Arguments:
In addition to the deficiencies of Kapur and Lindahl noted above, Kapur and Lindahl, either alone or in combination, fail to teach or suggest all elements of new dependent claims 18 (“wherein the CDFIR is at least 0.30 and the infrared cumulative detector fraction to light scattering cumulative detector fraction ratio (CDFIR / CDFLS) is 0.7 to less than 1.5”) and 19 (“wherein the CDFIR is at least 0.32 and the infrared cumulative detector fraction to light scattering cumulative detector fraction ratio (CDFIR/ CDFLS) is 0.7 to less than 1.5”).
Referring to the table below, a CDFIR value of 0.30 and CDFIR / CDFLS ratio 0.7 to less than 1.5 as recited in claim 18 yields a CDFLS value greater than 0.20. Similarly, a CDFIR value of 0.30 and CDFIR/ CDFLS ratio 0.7 to less than 1.5 as recited in claim 19 also yields a CDFLs value greater than 0.20.


    PNG
    media_image1.png
    176
    546
    media_image1.png
    Greyscale


	Examiner’s Response: 
Regarding newly added claims 18 and 19, the arguments presented above in paragraph 3 are incorporated herein by reference. As stated above, the term “about” for Kapur’s prescribed ranges for CDFIR and CDFLS permits some tolerance, and additionally, the prescribed preferred upper limit of CDFIR is about 0.25. It is noted that Applicant’s calculations are based on a ratio of 1.4 as representing the claimed “less than 1.5” for calculating the CDFLs, and the calculated CDFLS of 0.21 (claim 18) is close to Kapur’s upper limit of about 0.2. Moreover, the calculations, as shown below, may also be based on a ratio 1.499 as representing the claimed “less than 1.5”, which would provide for calculated CDFLS values even closer to Kapur’s upper limit of about 0.2, thereby obviating the claimed ranges.
Claim
CDFIR
CDFLS
CDFIR/CDFLS
18
0.30
0.2001
1.4999
19
0.32
0.2133
1.4999


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762